EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lei Sun on 6/16/2022.

The application has been amended as follows: 

1. – 28.  (Canceled)

	29.	(Currently amended)  A method performed by a configurable network service to extend a first computer network to include additional computing nodes of a second computer network, comprising:

implementing the [[a]] first computer network of computing nodes at a first geographical location;

identifying the including the additional computing nodes at a second geographical location, wherein the second computer network is managed by the configurable network configurable network 

extending the first computer network to include the additional computing nodes as part of the first computer network, the extending including:

configuring a computing node in the first computer network as a first virtual forwarder node (VFN) VFN configurable network 

configuring one of the additional computing nodes in the second computer network as a second VFN, VFN 

configuring the first VFN VFN 

storing extended computing node information about the computing nodes in the first computer network at one or more communication managers, wherein the extended computing node information associates one or more computing nodes in the first computer network with the second VFN such that based on the storing of the extended computing node information, communications corresponding to the one or more compute nodes are authorized in the first network and are forwarded via the second VFN, wherein the one or more communication managers are implemented on the physical hosts of the configurable network 

	30.	(Currently amended) The method of claim 29, wherein:

the first VFN 

31.	(Currently amended) The method of claim 29, wherein:

the first VFN 

32.	(Currently amended) The method of claim 29, wherein:

the first computer network is managed by the configurable network configurable network 

the second computer network is implemented at a second data center of the configurable network 

33.	(Currently amended) The method of claim 29, wherein the first VFN configured to act as a gateway of the first computer network.  

34.	(Previously presented) The method of claim 29, wherein the extending of the first computer network is performed according to configuration information received via a graphical user interface.

35.	(Currently amended) The method of claim 29, wherein:

the second computer network is a virtual network implemented over a substrate network of a configurable network 

the first computer network is implemented outside of the substrate network and not managed by the configurable network 

the second VFN configurable network 

36.	(Currently amended) The method of claim 29, further comprising: 

storing the extended computing node information at a system manager of the configurable network 

37.	(Currently amended) The method of claim 29, wherein one or more communication managers are configured to respond to ARP requests from the additional computing nodes about the computing nodes in the first network based on the stored extended computing node information. 

38.	(Currently amended) The method of claim 29, further comprising performing, by the first VFN: 

receiving an incoming communication from an additional computing node in the second network to a computing node in the first network; and

modifying a header of the incoming communication to indicate a network address assigned to the additional computing node as a source address of the incoming communication.

39.	(Currently amended) The method of claim 29, further comprising performing, by the first VFN: 

receiving an incoming communication from an additional computing node in the second network to a computing node in the first network; and

modifying the incoming communication to update a time-to-live hop value of the incoming communication.

	40. 	(Currently amended)  A system, comprising:

one or more computing devices that implement a configurable network service configured to extend a first computer network to include additional computing nodes of a second computer network, including to:  

implement the 

identify the including the additional computing nodes at a second geographical location, wherein the second computer network is managed by the configurable network configurable network 

extend the first computer network to include the additional computing nodes as part of the first computer network, wherein the extending includes to:

configure a computing node in the first computer network as a first virtual forwarder node (VFN) first VFN configurable network 

configure one of the additional computing nodes in the second computer network as a second VFN, VFN 

configure the first VFN VFN 

store extended computing node information about the computing nodes in the first computer network at one or more communication managers, wherein the extended computing node information associates one or more computing nodes in the first computer network with the second VFN such that based on the storing of the extended computing node information, communications corresponding to the one or more compute nodes are authorized in the first network and are forwarded via the second VFN, wherein the one or more communication managers are implemented on the physical hosts of the configurable network 

41.	(Currently amended) The system of claim 40, wherein the configurable network service is configured to:  

configure the first VFN 

42.	(Currently amended) The system of claim 40, wherein the configurable network service is configured to:  

configure the first VFN 

43.	(Currently amended) The system of claim 40, wherein:

the first computer network is managed by the configurable network configurable network 

the second computer network is implemented at a second data center of the configurable network 

44.	(Currently amended) The system of claim 40, wherein the first VFN 

45.	(Currently amended) The system of claim 40, wherein the first VFN is configured to:  



46.	(Currently amended) The system of claim 40, wherein the first VFN is configured to:  



47. 	(Currently amended)  One or more non-transitory computer-readable storage media storing program instructions that when executed on or across one or more processors of a configurable network service cause the configurable network service to extend a first computer network to include additional computing nodes of a second computer network, including to: 

implement the 

identify the including the additional computing nodes at a second geographical location, wherein the second computer network is managed by the configurable network configurable network 

extend the first computer network to include the additional computing nodes as part of the first computer network, wherein the extending includes to:

configure a computing node in the first computer network as a first virtual forwarder node (VFN) first VFN configurable network 

configure one of the additional computing nodes in the second computer network as a second VFN, VFN 

configure the first VFN VFN 

store extended computing node information about the computing nodes in the first computer network at one or more communication managers, wherein the extended computing node information associates one or more computing nodes in the first computer network with the second VFN such that based on the storing of the extended computing node information, communications corresponding to the one or more compute nodes are authorized in the first network and are forwarded via the second VFN, wherein the one or more communication managers are implemented on the physical hosts of the configurable network 

	48. 	(Currently amended) The one or more non-transitory computer-readable storage media of claim 47, wherein the extending of the first computer network is performed according to configuration information received via 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regard to claims 29, 40, and 47, each of the instant claims now presents specific detail of the extended computing node information, where such associates the computing nodes in the first network with the second VFN such that the storing of the information results in the compute nodes being authorized in the first network and are forwarded via the second VFN.  These details, in combination with the instant claims, as a whole, are not fairly taught or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444